PER CURIAM.
Appellant seeks reversal of his convictions, entered pursuant to jury verdicts, for the crimes of possession of a controlled substance (heroin) and possession of less than five grams of marijuana.
His sole contention on appeal is that the trial court erred in not compelling the State to disclose the identity of a confidential informant who introduced the State’s primary witness to the appellant. Wé have carefully examined the briefs submitted by the parties and the record on appeal. It appearing therefrom that appellant failed-to raise this issue in his motion for new trial, failed to assign this issue as error in his Assignments of Error and failed to establish either by a motion for disclosure or by the evidence that the testimony of the confidential informant would be of such essential relevancy or materiality as to justify or require disclosure of his identity, the judgments and sentences appealed herein are affirmed. Doe v. State, 262 So.2d 11 (Fla.App.3rd, 1972).
Affirmed.
SPECTOR, Acting C. J., and JOHNSON and BOYER, JJ., concur.